Case: 19-60930      Document: 00515792310         Page: 1    Date Filed: 03/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 19-60930                           March 23, 2021
                                Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk

   Julio Cesar Rodriguez,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A096 807 305


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          In 2001, Julio Cesar Rodriguez, a native and citizen of Mexico, was
   admitted to the United States as a nonimmigrant visitor with authorization
   to remain in the country for a temporary, identified period of time; he did not
   leave the country by the designated date. Thus, in 2018, the Department of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60930     Document: 00515792310           Page: 2   Date Filed: 03/23/2021




                                    No. 19-60930


   Homeland Security served Rodriguez with a notice to appear, charging him
   with removability under 8 U.S.C. § 1227(a)(1)(B).
          Rodriguez appeared with counsel in immigration court, admitted the
   factual allegations in the notice to appear, and conceded removability. After
   filing an application for cancellation of removal, counsel moved to withdraw,
   and the immigration judge (IJ) granted the motion. The IJ continued the next
   scheduled hearing so that Rodriguez could hire substitute counsel. However,
   Rodriguez appeared pro se at the subsequent hearing, and the IJ set the case
   for a merits hearing. Rodriguez then repeatedly requested removal and
   indicated that he no longer wished to pursue cancellation of removal;
   accordingly, the IJ ordered him removed to Mexico. Rodriguez agreed with,
   and accepted, the IJ’s removal decision. The IJ’s written order stated that
   Rodriguez waived appeal.
          Thereafter, Rodriguez filed a notice of appeal with the Board of
   Immigration Appeals (BIA). The BIA rejected Rodriguez’s sole argument
   on appeal that his waiver was not knowing and voluntary, and therefore his
   due process rights were violated, because he was unaware at the time he
   waived appeal that his family had hired counsel to represent Rodriguez in the
   removal proceedings and dismissed his appeal based on the appeal waiver.
          On appeal, Rodriguez argues only that the waiver was not knowing and
   voluntary based on the factors articulated in Nose v. Attorney General,
   993 F.2d 75 (5th Cir. 1993), and that as a result, his due process rights were
   violated. Rodriguez’s failure to present these issues to the BIA and properly
   exhaust his administrative remedies deprives this court of jurisdiction to
   address them. See Omari v. Holder, 562 F.3d 314, 317 (5th Cir. 2009).
   Rodriguez’s petition for review is DISMISSED FOR LACK OF
   JURISDICTION.




                                         2